Citation Nr: 0802010	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  04-14 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for dental injury from 
service trauma.

2.  Entitlement to service connection, including for 
outpatient treatment purposes, for a dental disorder claimed 
as secondary to service-connected duodenal ulcer and non-
erosive gastritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel



INTRODUCTION

The veteran had active service from August 1954 to August 
1958. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied the veteran's claims of 
entitlement to service connection for dental injury from 
service trauma, and entitlement to service connection, 
including for outpatient treatment purposes, for a dental 
disorder claimed as secondary to service-connected duodenal 
ulcer and non-erosive gastritis.  

When this matter was last before the Board in November 2006, 
it was remanded to the RO for additional development and 
readjudication.  Following the completion of the requested 
development, in May 2007, a supplemental statement of the 
case was issued that continued the denial of entitlement to 
service connection for dental injury from service trauma, and 
a statement of the case was issued as to the claim of 
entitlement to service connection for a dental disorder 
claimed as secondary to service-connected duodenal ulcer and 
non-erosive gastritis.  In June 2007, the veteran filed a 
substantive appeal in perfection of the appeal of the latter 
issue.  

In October 2007, the veteran failed to appear at a scheduled 
Travel Board hearing at the RO.  He has offered no statements 
that would indicate that his failure to appear was based upon 
good cause.  The veteran's claim is now ready for appellate 
review.  


FINDINGS OF FACT

1.  Dental trauma was not shown in service, and the veteran 
does not have a dental disability or condition resulting from 
a combat wound or other service trauma.

2.  A dental disorder was not shown in service and the dental 
disorder diagnosed after service is unrelated to service or a 
disease or injury of service origin.  


CONCLUSIONS OF LAW

1.  Dental trauma was not incurred in nor aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.381 (2007).

2.  A dental disorder was not incurred in or aggravated by 
service, and it is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.310(a), 3.381 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant both pre- and post-initial-
adjudication notice by letters dated in August 2003 and 
January 2007.  The notification substantially complied with 
all the requirements of Dingess v. Nicholson, as well as with 
the requirements set out in Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), identifying the evidence necessary to 
substantiate a claims and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his possession that pertains to the claims.  

Given that a portion of the foregoing notice came after the 
initial adjudication, the timing of the notice may not have 
complied with the requirement that the notice must precede 
the adjudication.  Even if there was a procedural defect with 
respect to any element of the required pre-adjudication 
notice, it has been cured without prejudice to the veteran 
because the veteran's claim was subsequently readjudicated by 
the RO (see the May 2007 statement of the case and 
supplemental statement of the case), and because he had a 
meaningful opportunity to participate effectively in the 
processing of the claim.  That is, he had the opportunity to 
submit additional argument and evidence.  See for example the 
substantive appeal from the veteran received in June 2007, as 
well as the statement submitted by the veteran's 
representative in December 2007.  

VA has obtained the service medical records, VA and private 
post-service medical records, assisted the veteran in 
obtaining evidence, and afforded the veteran the opportunity 
to give testimony before the Board.  Further, the veteran was 
provided with a pertinent examination for the purpose of 
obtaining an opinion regarding the origin of the disabilities 
under consideration for entitlement to service connection.  

All known and available records relevant to the issues on 
appeal has been obtained and associated with the veteran's 
claims file.  VA has substantially complied with the notice 
and assistance requirements and the veteran is not prejudiced 
by a decision on the claims at this time.

Analysis

The veteran is seeking entitlement to service connection for 
a dental disorder including for outpatient treatment 
purposes, that he alleges is secondary to his service-
connected duodenal ulcer and non-erosive gastritis.  The 
veteran claims that there is excessive erosion on the lingual 
surface of the upper anterior teeth that is due to reflux 
associated with is service-connected gastric disorders.  

Regulations authorize one-time dental examination and 
treatment for a service-connected noncompensable dental 
disability.  See 38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161.  
The veteran does not contend that he is entitled to one-time 
treatment; rather, he seeks VA dental treatment as well as 
compensation based upon service-connected status.

Dental treatment is authorized for dental disorders due to 
in-service trauma.  See 38 U.S.C.A. § 1712; 38 C.F.R. § 
17.161.  Dental treatment is also authorized for compensable 
service-connected dental disorders.  Id.  Treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis are defined as non-disabling conditions, and may 
be considered service connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment.  See 38 C.F.R. § 3.381.

The significance of a finding that a dental condition is due 
to in-service trauma is that the veteran may be authorized to 
receive any VA dental care indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.  See 38 C.F.R. § 17.161(c).  Under 
38 C.F.R. § 17.161(c), the term "service trauma" does not 
include the intended effects of treatment provided during the 
veteran's military service, including tooth extraction.  See 
VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  Pertinent 
dental regulations require a determination as to whether the 
dental condition was due to combat or trauma, when 
applicable.  See 38 C.F.R. § 3.381(b).

Service connection for periodontal disease will be granted 
solely for the purpose of establishing eligibility for 
outpatient dental treatment in accordance with 38 C.F.R. § 
17.161.  38 C.F.R. § 3.381 (2007).

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disability, including the concept of aggravation, commonly 
referred to as secondary service connection.  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (when aggravation of 
a nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  The provision of 38 C.F.R.§ 
3.310(a) was recently amended to conform with Allen, but 
since VA has been complying with Allen since the decision was 
issued in 1995, the amendment is not a liberalizing change in 
the law and does not otherwise change the application of the 
38 C.F.R. § 3.310.

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

As noted above, service connection may be granted if the 
evidence establishes that the claimed disability is related 
to service.  In the case of service connection for VA dental 
treatment purposes, the evidence must also establish that the 
claimed dental disorder is related to service, to include 
both in-service dental trauma and/or as secondary to a 
service-connected disorder.  Applying the Hickson analysis, 
there is evidence of a current disability in the form of the 
veteran's severe dental pathology, as described by the 
veteran's private dentist, Dr. JB, D.D.S.  In a letter dated 
in April 2004, Dr. JB characterized the veteran as showing 
"excessive erosion on [the] lingual surface of [the] upper 
anterior teeth."  Dr. JB noted that this "condition is 
commonly a result of reflex (sic) disease."  He further 
noted that the bonding of the lingual surface of the teeth is 
adjunct to prevent of additional destruction of the 
dentition, but that crowns may result later if erosion 
continues.  Hickson element (1) has therefore been satisfied.

With respect to element Hickson (2), service medical records, 
including service dental records, provide no indication of 
dental trauma in service.  Although service dental records 
indicate the veteran's receipt of dental treatment, there is 
no indication of treatment of the upper anterior teeth.  The 
record of the veteran's separation medical examination 
discloses that there were no dental defects or diseases of 
the upper anterior teeth upon the veteran's separation from 
service in July 1958.  

Notwithstanding, because the veteran's primary contention is 
that his dental disorder is secondary to a service-connected 
disability, for purposes of a Hickson analysis, since service 
connection is in effect for duodenal ulcer, Hickson 
element (2) may be deemed to have been satisfied with respect 
to the secondary claim.   

With respect to Hickson element (3), the veteran himself has 
theorized that his dental disorder is directly the result of 
reflux from his service-connected gastrointestinal 
disability.  Although the veteran earnestly believes this 
theory to be true, even an educated guess requires some 
evidentiary foundation to place the possibility of causation 
in equipoise with mere coincidence.  38 U.S.C.A. § 5107(a).  

More specifically, with respect to any medical conjectures 
that could be made on his part, the veteran has not been 
shown to possess the medical background required to provide 
such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Lay hypothesizing, particularly in the absence of 
any supporting medical authority, serves no constructive 
purpose and need not be considered.  Hyder v. Derwinski, 
1 Vet. App. 221, 225 (1991).

In the category of supporting medical authority, VA 
outpatient dental treatment records dated from September 1998 
through July 2001 document the treatment of the veteran's 
teeth for various complaints relating to the erosion of his 
front teeth.  In September 1998, it is noted that the veteran 
had severe wear on the lingual teeth # 6-11 caused by the 
abnormal grinding of his teeth.  A night guard was 
recommended.  Significantly, VA outpatient dental examination 
in April 2001, showed moderate to severe lingual erosion or 
attrition of teeth #6-11 that was deemed questionably 
secondary to gastro-esophageal reflux disease.  A deep 
overbite was also listed as a possible cause.  Given the fact 
that the assessment of gastric involvement in the April 2001 
record was noted to be questionable, the Board finds this 
medical evidence to be speculative at best, and thus of no 
probative value.  

In the category of supporting medical authority, the Board 
has also considered the April 2004 letter from Dr. JB 
referred to above.  In that letter, Dr. JB simply indicated 
that the veteran showed excessive erosion on the lingual 
surface of the upper anterior teeth and opined that this 
"condition is commonly a result of reflex (sic) disease."  

The Board does not find the opinion of Dr. JB even remotely 
persuasive as to the question of the etiology of the 
veteran's dental disorder.  First, Dr. JB's generic statement 
about the possibility of a link between reflux disease and 
tooth erosion is too general and inconclusive.  It is 
interesting to note that Dr. JB did not actually state that 
the veteran's specific dental disorder was the result of his 
service-connected gastrointestinal disorder, only that it 
could be a result of such a disorder.  This choice of 
language leaves open the question of other causes for the 
veteran's tooth erosion.  In that regard, there is no 
indication that Dr. JB had the benefit of a review of the 
veteran's medical records in general or his available dental 
records in particular.  The speculative nature of this 
physician's opinion is clearly evident.

A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. Brown, 11 Vet. App. 345, 348 (1998).  
While the Board may not ignore a medical opinion, it is 
certainly free to discount the relevance of a physician's 
statement.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  
In essence, the speculative nature of the opinion and the 
lack of sound reasons and bases behind it clearly lessens if 
not removes its value.  It is important to note that at the 
request of the veteran, Dr. JB was contacted by the RO and 
requested to provide dental records that were identified by 
the veteran.  His office responded that the records 
identified by the veteran did not exist.  

On the other hand, the medical evidence against the veteran's 
claim consists of the report of a July 2004 VA dental 
examination that was scheduled and conducted for the 
expressed purpose of determining whether a relationship could 
be established between the veteran's dental disorder at issue 
and his service-connected duodenal ulcer.  

Prior to the July 2004 VA examination, the veteran's claims 
file was sent to the examiner with a specific reference to 
the April 2004 opinion of Dr. JB.  In the report of the July 
2004 VA dental examination, the examiner stated that the 
veteran's past medical history had been reviewed.  The 
examiner also noted the veteran's belief that "he has 
erosion on Max lingual surfaces from reflux."  The 
examination report noted the examination findings regarding 
the veteran's teeth, and also noted that the veteran has a 
deep overbite that the VA examiner felt "has caused the 
abrasion on max anterior linguals."  The VA examiner 
explained that there were "wear facets present on the 
incisal edges of the man anteriors and posterior teeth."  
This opinion is deemed by the Board to be of high probative 
value.  It was based upon a review of the medical record, an 
examination of the veteran, and included reasons and bases 
for the conclusion reached.  

In summary, the preponderance of the medical evidence is 
against the veteran's claim that he has a dental disorder 
that is related to his service-connected duodenal ulcer 
disorder.  Critically, the April 2004 medical statement from 
Dr. JB offered in support of the veteran's claim has little, 
if any, probative value for the reasons noted above.  The 
April 2001 VA outpatient treatment record noted above also 
has little probative value due to its speculative 
presentation.  On the other hand, the July 2004 VA dental 
examination described above was conducted for the express 
purpose of establishing whether there was such a 
relationship, and concluded that there was not.  The examiner 
provided reasons and bases for the conclusion reached with 
reference to the findings of his examination and recognition 
of the veteran's service-connected duodenal ulcer.  Further, 
the opinion was based upon a review of the medical record and 
the examination of the veteran.  As such, the report of the 
July 2004 VA examination is deemed highly probative to the 
question of etiology.  

Secondly, the medical evidence is also strongly against the 
veteran's claim that he has a dental disorder that is the 
result of inservice dental trauma, simply by virtue of the 
fact that there is no evidence of such trauma in the service 
medical records, and the veteran has not asserted otherwise.  

In conclusion, the preponderance of the evidence is against 
the claim that the veteran has a dental disorder that is the 
result of in-service dental trauma, and is also against the 
claim that the veteran has a current dental disorder that is 
proximately due to or the result of a service-connected 
disease or injury; or that this disorder has been aggravated 
by any disease of service origin, including a duodenal ulcer.  
38 C.F.R. §§ 3.303, 3.310(a).  Allen v. Brown, 7 Vet. App. 
439 (1995).  As the preponderance of the evidence is against 
the claims, the benefit-of-the-doubt doctrine does not apply 
since there is no approximate balance of the evidence for and 
against the claims.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service 
connection for dental injury from service trauma and service 
connection for a dental disorder claimed as secondary to 
service-connected duodenal ulcer and non-erosive gastritis 
are not warranted.  




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for dental injury from 
service trauma is denied.

Entitlement to service connection, including for outpatient 
treatment purposes, for a dental disorder claimed as 
secondary to service-connected duodenal ulcer and non-erosive 
gastritis, is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


